COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Wendy Marie Meigs v. Todd Zucker and Bohreer & Zucker LLP

Appellate case number:   01-19-00321-CV

Trial court case number: 2017-73029

Trial court:             133rd District Court of Harris County

      After the en banc court denied her motion for en banc reconsideration, Appellant Wendy
Marie Meigs filed a document entitled “Motion to Reinstate Case on Docket/Modify Dismissal
Judgment.” We hereby DENY the motion.

Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court

Panel consists of: Justices Goodman, Landau, and Hightower.


Date: June 15, 2021